Name: Commission Directive 92/99/EEC of 17 November 1992 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: health;  agricultural activity;  food technology
 Date Published: 1992-12-01

 Avis juridique important|31992L0099Commission Directive 92/99/EEC of 17 November 1992 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 350 , 01/12/1992 P. 0083 - 0084 Finnish special edition: Chapter 3 Volume 46 P. 0049 Swedish special edition: Chapter 3 Volume 46 P. 0049 COMMISSION DIRECTIVE 92/99/EEC of 17 November 1992 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 92/64/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 91/248/EEC (3); Whereas the investigation of various additives currently listed in Annex II and therefore authorizable at national Level has not yet been completed; whereas, therefore, the period of authorization of these substances should be extended for a specific period; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 70/524/EEC is hereby amended as set out in the Annex hereto. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 17 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 221, 6. 8. 1992, p. 51. (3) OJ No L 124, 18. 5. 1991, p. 1. ANNEX /* Tables: see OJ */